FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 4, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. PRESS RELEASE On April 4, 2013 BRF − Brasil Foods S.A. (“BRF”) filed its Annual Report on Form 20-F for the year ended December 31, 2012 with the U.S. Securities and Exchange Commission (the “SEC”). In compliance with the New York Stock Exchange rules, the Form 20-F is available on our website at http://www.brf-br.com. In addition, all shareholders of BRF may request, free of charge, a hard copy of BRF’s complete audited financial statements filed with the SEC. To request a hard copy of BRF’s audited financial statements or to confirm or clarify this press release, please contact the Investor Relations Department of BRF, which contact information is as follows: Investor Relations Department BRF − Brasil Foods S.A. Rua Hungria, 1400 01455-000 – São Paulo – SP – Brasil Tel.: +55 11 2322-5052 Fax: +55 11 2322-5747 E-mail: acoes@brf-br.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 4, 2013 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
